Case 3:20-mj-00409-BLM Document1 Filed 01/30/20 PagelD.1 Page 1 of 8

AO 106 (Rev. 04/10) Application fora Search Warrant

 

UNITED STATES DISTRICT COURT

 

for the
Southern District of California

 

|
fr

In the Matter of the Search of

(Briefly describe the property ta be searched
or identify the person by name and address)

| JAN 30 2020
|

ses OMS0409

 

Huawei Cell Phone
Seizure No. 2020250400095701

APPLICATION FOR A SEARCH WARRANT '

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A-2, incorporated herein by reference

located in the Southern District of California , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B, incorporated herein by reference

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
of evidence of a crime;

O contraband, fruits of crime, or other items illegally possessed;
C1 property designed for use, intended for use, or used in committing a crime;
Ca person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:
Code Section Offense Description
8 U.S.C. Section 1324 Alien Smuggling

The application is based on these facts:

See attached Affidavit of Officer Steven S. Serrano, U.S. Customs and Border Protection

we Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more/than 30 days: ) is requested
under 18 U.S.C. - 103a, the basis of which is set forth on (Me attached sheet.

[—_

iy Applicant's signature

Steven S. Serrano, U.S. Customs and Border Protection

 

 

Printed name and title

 

Sworn to before me and signed in my presence. . ~
Date: [20/2026 - tir E, Die yor

“Judge ‘3 signatuy

City and state: San Diego, CA Hon. Barbara L. Major, United States Magistrate Judge

 

 

Printed name and title

 
eo fo SO TO FB WY Pe

NM MY WB YP KH WY KN YF Ff KS BS KS eS eS ES

Wes

 

 

Case 3:20-mj-00409-BLM Document1 Filed 01/30/20 PagelD.2 Page 2 of 8 bec
uxt
‘

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
I, Steven S. Serrano, having been duly sworn, do hereby state that the following is
true to my knowledge and belief:
INTRODUCTION
1. I submit this affidavit in support of an application for a warrant to search the
following electronic device, as further described in Attachment A (incorporated herein by
reference):

(1) Huawei Cell Phone

Seizure Number: 2020250400095701
(“Target Telephone”)

This search supports an investigation and prosecution of Stephanie LOPEZ (“LOPEZ”) for
the crimes mentioned below. A factual explanation supporting probable cause follows.

2. Officers with U.S. Customs and Border Protection (CBP) seized the Target
Telephone from LOPEZ on January 28, 2020 when he was arrested at the border at the San
Ysidro, California, Port of Entry in violation of Title 8, United States Code, Section 1324
(alien smuggling). The Target Telephone is currently in the possession of CBP, located at
720 EF. San Ysidro Blvd, San Ysidro, California 92173.

3. Based on'the information below, there is probable cause to believe that a search
of the Target Telephone will produce evidence of the aforementioned crime, as more
particularly described in Attachment B (incorporated herein by reference). |

4. The information contained in this affidavit is based upon my experience and
training, and consultation with other federal, state, and local law enforcement agents.
Because this affidavit is submitted for the limited purpose of obtaining a search warrant, it
does not set forth every fact known by me or others regarding this investigation, but only
contains those facts believed to be necessary to establish probable cause. Dates, times and

amounts are approximations unless otherwise noted.
//

 

 

 

 

rn
Oo CO Ss DH A EF WD Be

BRO BO BRD ORD ORD OD a a a es

 

 

Case 3:20-mj-00409-BLM Document1 Filed 01/30/20 PagelD.3 Page 3 of 8

TRAINING AND EXPERIENCE

5. I am an Officer with the United States Customs and Border Protection (CBP)
within the Department of Homeland Security. I have been a CBP Officer since April 21,
2003 having completed the CBP Officer academy at the Federal Law Enforcement Training
Center (FLETC) in Glynco, Georgia. As a result of my training and experience as a CBP
Officer, Iam familiar with federal criminal and immigration laws. My primary duties have
been the enforcement of federal immigration laws. As part of this training, I attended
criminal investigation training that included course studies in, among other things, criminal
law, constitutional law, search and seizures, and courtroom procedure. As a CBP Officer,
I am a Federal Law Enforcement Officer within the meaning of Rule 41(b) of the Federal
Rules of Criminal Procedure, that is, a government agent engaged in the enforcement of the
criminal laws of the United States, and thereby authorized to request issuance of federal
search and seizure warrants. As an Officer with Customs and Border Protection, my
responsibilities include the investigation of possible violations of Immigration and
Nationality laws (Title 8, United States Code), including alien smuggling in violation of
Title 8, United States Code, Section 1324, and related offenses.

6. My assignment includes investigations related to unlawful aliens and alien
smuggling. In the course of my duties, I have worked as the case agent, directing specific
alien smuggling and illegal entry investigations. I have worked as an officer at the San
Ysidro, California Port of Entry (POE), the Otay Mesa, California POE and Tecate,
California POE. |

7. During my assignments, I have interviewed Defendants and witnesses relative |

to their illegal entry and alien smuggling. Through my observations and these interviews,
I have gained a working knowledge and insight into the normal operational habits of
unlawful aliens and alien smugglers, with particular emphasis on those who attempt to
illegally enter or smuggle unlawful aliens into the United States from Mexico.

8. Through the course of my training, investigations, work experience, and
conversations with other law enforcement personnel, I am aware that it is a common practice

Affidavit in Support of Search Warrant 2

 

 

 

 
Oo FF Ss BA OA BP We Ne

BS? BO BO BRD BRD ORDO es

 

 

Case 3:20-mj-00409-BLM Document1 Filed 01/30/20 PagelD.4 Page 4 of 8

for alien smugglers to work in concert with other individuals, and they do so by utilizing
cellular telephones, pagers and portable radios to maintain communications with co-
conspirators in order to further their criminal activities. As a part of the San Ysidro Criminal
Enforcement Unit (CEU), I have seen numerous telephones being used by load drivers to
communicate with smugglers. Typically, load drivers transporting aliens within the United
States are in telephonic contact with co-conspirators immediately prior to and following the
entry of unlawful aliens into a load vehicle, at which time they receive instructions on where
and when to pick up the unlawful aliens and where to deliver them.

9. Based on my training, work experience, and conversations with other law

enforcement personnel, I am also aware that:

a. Smugglers and traffickers will use cellular telephones because they are mobile
and they have instant access to telephone calls, text, web, and voice messages.

b. Smugglers and traffickers will use cellular telephones because they are able to
actively monitor the progress of their illegal activities from point of origin in
Mexico to point of destination in the United States.

c. Smugglers and traffickers and their accomplices will use cellular telephones
because they can easily arrange and/or discuss smuggling fees, availabilities
of transportation, and costs associated with smuggled aliens.

d. Smugglers and traffickers will use cellular telephones to direct, coordinate the
transfer and acquisition of payment for smuggling and trafficking fees, request
additional fees from aliens and/or their sponsors, and coordinate drivers to
synchronize an exact drop off and/or pick up time of their aliens.

e. The use of cellular telephones by smugglers and traffickers tends to generate
evidence that is stored on the cellular telephones including, but not limited to
emails, text messages, photographs, audio files, call logs, address book entries,

IP addresses, social network data, and location data.

Affidavit in Support of Search Warrant - 3

 

 

 

 
co fm Ss OH UO FP WY BR

BO BO BO BD OND BRD ea ae a

 

 

Case 3:20-mj-00409-BLM Document1 Filed 01/30/20 PagelD.5 Page 5 of 8

11. In preparing this affidavit, I have conferred with other agents and law
enforcement personnel who are experienced in the area of alien smuggling investigations,
and the opinions stated herein are shared by them.

_ PROBABLE CAUSE

10. On January 28, 2020, at approximately 4:45 P.M., Stephanie LOPEZ
(Defendant) was awaiting to apply for admission into the United States from Mexico
through the vehicle primary inspection lanes at the San Ysidro, California Port of Entry as
the driver, registered owner and sole visible occupant of a 2003 Ford Expedition. While
conducting pre-primary inspection enforcement operations, a United States Customs and
Border Protection (CBP) Canine Enforcement Officers (CEO) Narcotics Human Detector
Dog (NHDD) alerted to the vehicle’s dashboard area. The CEO requested for assistance
over radio communications and an Anti-Terrorism Contraband Enforcement Team (A-
TCET) CBP Officer responded. Defendant stated a destination of San Ysidro, California
with nothing to declare to the CBP Officer. Defendant and vehicle were secured, referred
and escorted into secondary pending further inspection.

11. In secondary area of operations, the vehicle was driven through the z-portal —
machine (x-ray machine) that resulted in the observation of anomalies in the image. CBP
Officers began an inspection of the vehicle and discovered a compartment located in the
dashboard and center console area. The CBP Officers began to remove portions of the
dashboard and center console where they discovered an individual concealed within. The
CBP Officers then assisted the individual out of the compartment. The individual was
later identified as Jin Lan PAN (Material Witness), later determined to be a citizen of
China, with no legal entitlements to enter, pass through or reside in the United States.

12. Material Witness admitted to being a citizen of China with no legal
documents to enter the United States. Material Witness admitted to personally making the
smuggling arrangements to be unlawfully transported into the United States. Material

Witness admitted to a total agreed smuggling payment of $5,000 US Dollars to the human

Affidavit in Support of Search Warrant 4

 

 

 
Oo f8 ~S DW OF FB WH NY eH

BRO BO BRO ORD ORD se

 

 

Case 3:20-mj-00409-BLM Document1 Filed 01/30/20 PagelD.6 Page 6 of 8

smuggling facilitators. Material Witness admitted to a final destination of the State of
Kentucky to unlawfully reside and seek gainful employment.

13. The Huawei Cell Phone (“Target Telephone”) was discovered in the purse
of LOPEZ. When shown the Huawei Cell Phone, LOPEZ confirmed that the phone
belonged to her. The Huawei Cell Phone was seized and will be held as evidence in the
case.

14. Based upon my experience and investigation in this case, I believe that LOPEZ
is involved in alien smuggling activities. Based upon my experience training and in
consultation with other law enforcement officers experienced in alien smuggling
investigations, and all the facts and opinions set forth in this affidavit, I believe that
information relevant to the alien smuggling activities of LOPEZ, such as telephone
numbers, made and received calls, contact names, electronic mail (e-mail) addresses,
appointment dates, messages, pictures and other digital information are stored in the
memory of Target Telephone.

15. Finally, alien smuggling conspiracies require detailed and intricate planning to
successfully evade detection by law enforcement. In my professional training and
experience, this requires planning and coordination in the days and weeks and often months
prior to the event, Additionally, co-conspirators are often unaware of the subject’s arrest
and will continue to attempt to communicate with the subj ect after the arrest to determine
the whereabouts of their valuable cargo. Based on my training and experience, individuals
such as LOPEZ will attempt to minimize the amount of time they were involved in their
smuggling activities and often times are actually involved for weeks and months longer than
they claimed to be involved. Given those facts, I respectfully request permission to search
Target Telephone for data beginning on October 28, 2019, up to and including January 28,
2020.

METHODOLOGY

16. It is not possible to determine, merely by knowing the cellular telephone’s

make, model and serial number, the nature and types of services to which the device is

Affidavit in Support of Search Warrant 5

 
Oo PF SDH A BP WH HY eH

bh BO Bo BRD BRD ORD a a eee

 

 

Case 3:20-mj-00409-BLM Document1 Filed 01/30/20 PagelD.7 Page 7 of 8

subscribed and the nature of the data stored on the device. Cellular devices today can be
simple cellular telephones and text message devices, can include cameras, can serve as
personal digital assistants and have functions such as calendars and full address books and
can be mini-computers allowing for electronic mail services, web services and rudimentary
word processing. An increasing number of cellular service providers now allow for their
subscribers to access their device over the internet and remotely destroy all of the data
contained on the device. For that reason, the device may only be powered in a secure
environment or, if possible, started in “flight mode” which disables access to the network.
Unlike typical computers, many cellular telephones do not have hard drives or hard drive
equivalents and store information in volatile memory within the device or in memory cards
inserted into the device. Current technology provides some solutions for acquiring some of
the data stored in some cellular telephone models using forensic hardware and software.
Even if some of the stored information on the device may be acquired forensically, not all
of the data subject to seizure may be so acquired. For devices that are not subject to forensic
data acquisition or that have potentially relevant data stored that is not subject to such
acquisition, the examiner must inspect the device manually and record the process and the
results using digital photography. This process is time and labor intensive and may take
weeks or longer.

17. Following the issuance of this warrant, I will collect the T arget Telephone
and subject it to analysis. All forensic analysis of the data contained within the telephone
and its memory cards will employ search protocols directed exclusively to the identification
and extraction of data within the scope of this warrant.

18. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to this warrant may require a range of data analysis techniques, including manual
review, and, consequently, may take weeks or months. The personnel conducting the
identification and extraction of data will complete the analysis within ninety (90) days,

absent further application to this court.

Affidavit in Support of Search Warrant 6

 

 

 
Oo fC SI DH A BPW HN

BI BO BRD BRD ORD ORD i i ee a a ee

 

 

Case 3:20-mj-00409-BLM Document1 Filed 01/30/20 PagelD.8 Page 8 of 8

CONCLUSION

19, Based on all of the facts and circumstances described above, my training and
experience, and consultations with other law enforcement officers, there is probable cause
to conclude that LOPEZ utilized the Target Telephone to facilitate violations of Title 8,
United States Code, Section 1324. .

20. Because the Target Telephone was promptly seized during the investigation
of LOPEZ’s smuggling activities and has been securely stored since it was seized, there is
probable cause to believe that evidence of illegal activities committed by LOPEZ continues
to exist on the Target Telephone. As stated above, I believe that the appropriate date range
for this search is from October 28, 2019, up to and including January 28, 2020.

21. Therefore, I respectfully request the Court issue a warrant authorizing me, an

Officer with CBP, or another federal law enforcement Agent specially trained in digital

evidence recovery, to search the Target Telephone, as described in Attachment A, and

seize the items listed in Attachment B, using the methodology described above.
22.

I swear the foregoing is true and correct to the best of my knowledge and belief

J

Steve S. Serrano, CBP Enforcement Officer
U.S. Customs and Border Protection

 

|| Subscribed and sworn to before me on this 5 © day of January, 2020.

     

    

HON. BARBARA L. MAJOR
United States Magistrate Judge

Affidavit in Support of Search Warrant 7

 

 

 
